DETAILED ACTION
Response to Amendment
The amendment filed on 06/28/2022 is entered.  Claims 21-22 are canceled.  Claims 1, 5-6, 19 and 20 are amended.  Claims 10-11, 13, 15, and 17-18 are amended by the Examiner for typographical error.  Applicant amendments and arguments are persuasive that put all the claims in condition of allowance for the reasons noted hereinafter.    

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 10-11, 13, 15, and 17-18  are amended for typographical error as follow:

Claim 10.  The method of claim 1, wherein the moisture content in the web is in the range of 4 to 25 weight-% before said [[3alendaring]] calendaring step.
Claim 11.  The method of claim 1 wherein the moisture content in the film is in the range of 2 to 10 weight-% after said [[3alendaring]] calendaring step.
Claim 13.  The method of claim 1, wherein said web is further surface treated prior to said [[4alendaring]] calendaring step, and wherein said surface treatment includes providing said web with any one of a surface sizing agent and a slipping agent, a microfibrillated cellulose, a polysaccharide, being any one of a starch, carboxymethyl cellulose (CMC), guar gum, hemicellulose and pectin, or a metal salt or a mixture or combination of said surface treatments. 
Claim 15.  The method of claim 1, wherein said film is further provided with a lamination layer on at least one side thereof, after said [[4alendaring]] calendaring step. 
Claim 17.  The method of claim 1, wherein the method further comprises a step of cooling said film after said [[4alendaring]] calendaring step.  
Claim 18.  The method of claim 1, wherein said method further comprises a step of pre-moisturizing said web prior to said [[4alendaring]] calendaring step.           

Allowable Subject Matter
Claims 1-20 are allowable. 
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed, because the prior art does not disclose or suggest:  A method of manufacturing a film having an oxygen transmission rate (OTR) value in the range of 0.1 to 2000 cc/m2*24h at 38°C at 85 % RH, said film comprising at least 60% by weight nanocellulose based on the weight of the total amount of fibers in the film, wherein the method comprises the steps of: providing an aqueous suspension comprising nanocellulose nanocellulose comprises any one of a microfibrillated cellulose and a nanocrystalline cellulose; forming a web from said aqueous suspension wherein the moisture content in the web is in the range of 3 to 30 weight-%; calendering the web at a line load of at least 40 kN/m, and at a temperature of at least 60°C to form said film; wherein the web has an OTR value in the range of 50 to 10 000 cc/m2*24h at 23°C, 50 % RH before said calendering step. 
Claims 2-20 are dependent directly/indirectly on claim 1 and therefore, they are allowed as well. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Applicant's arguments with respect to independent claim 1 have overcome the rejection under 35 USC 103 previously set forth in the final office action of 05/13/2022.
The closest prior art to independent claim 12 were ISTO HEISKANEN; et al. (WO 2017046755 A1) in view of ULRICH ROTHFUSS; et al. (EP 2186939 A2).
Regarding claim 1, HEISKANEN teaches a method of manufacturing a film having an OTR in the range of 1 cc/m2/24 h to 200 cc/m2/24 h at an RH of more than 50% at 25°C. The method comprises providing a first suspension comprising microfibrillated cellulose, wherein the dry content of the suspension is in the range of from 0.1 to 10 wt%, adding a wet strength additive to the first suspension at an amount of 0.1 to 10 wt% based on the amount of microfibrillated cellulose (dry/dry), thereby forming a mixture of microfibrillated cellulose and the wet strength additive, applying the mixture to a substrate to form a fibrous web and drying the web to form the film.   Rothfuss teaches a method of making a bag paper web in a paper machine. The bag paper web is treated in an extended nip calender at the end or after the paper machine and before winding in the extended nip calender.   Rothfuss uses long fiber coniferous sulphate pulp, not microfibrillated cellulose. The base weight of the sack paper is 60-120 g/m2. Some of the sack paper is compressed to provide better stretching behavior during filling. The sack paper requires high air permeability because the air has to be displaced by the material being put into the bag. If the air cannot be displaced quickly enough, the bag will not be filled completely or will take the filling material or its fines out through the filling opening.   
However, HEISKANEN in view of Rothfuss fails to disclose calendering the web at a line load of at least 40 kN/m, and at a temperature of at least 60°C to form said film; wherein the web has an OTR value in the range of 50 to 10 000 cc/m2*24h at 23°C, 50 % RH before said calendering step.  a film comprising high levels of nanocellulose with very good barrier properties at high humidity. By calendering a web having a moisture content and an OTR value in the claimed ranges and under the specified conditions, a film having a low OTR value, i.e. having good oxygen barrier properties, is provided. The improvement in OTR value is surprisingly seen at a high relative humidity of 85 % RH, i.e., in tropical conditions. The film further also less variations in density and/or transmittance as compared to conventionally manufactured films.          
As noted hereinbefore, claims 2-20 are dependent directly/indirectly on claim 1 and therefore, they are allowed as well. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW M ESLAMI whose telephone number is (571)272-8710.  The examiner can normally be reached on M-F 7:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MATTHEW M ESLAMI/Examiner, Art Unit 1748
/JACOB T MINSKEY/Primary Examiner, Art Unit 1748